CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions "Financial Highlights" in the Prospectus and "Independent Registered Public Accounting Firm and Legal Counsel" in the Statement of Additional Information, and to the inclusion of our report dated February 26, 2014 for O'Connor Fund of Funds: Long/Short Strategies LLC, in this Registration Statement (Form N-2 No. 333-194093; 811-21195) of A&Q Long/Short Strategies Fund LLC (formerly O'Connor Fund of Funds: Long/Short Strategies LLC). /s/ ERNST & YOUNG LLP New York, New York April 28, 2014
